Citation Nr: 0000541	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left hip injury.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hypoglycemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1979 and from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Service connection for a left hip disability was denied 
by means of a March 1995 rating decision. 

2.  Information contained in a January 1991 service medical 
record, received subsequent to the March 1995 rating action, 
indicates inservice complaints of left hip pain and is 
duplicative of information previously considered by the RO.
 
3.  Evidence contained in a March 1994 Army National Guard 
Individual Sick Slip, received subsequent to the March 1995 
rating action, does not bear directly and substantially upon 
the etiology of the veteran's left hip disability. 

4.  The information contained in post service VA medical 
records, received subsequent to the March 1995 rating action, 
does not bear substantially on the issue service connection 
for a left hip disability. 

5.  The testimony given during a March 1998 RO hearing and an 
October 1999 Travel Board Hearing is cumulative of the 
veteran's prior contentions pertaining to the etiology of her 
left hip disability.

6.  Service connection for hypoglycemia was denied by means 
of a March 1995 rating decision.

7.  Post service VA medical records, received subsequent to 
the March 1995 rating decision, is cumulative of the 
veteran's treatment for anemia and hypoglycemia.

8.  The testimony given during a March 1998 RO hearing and an 
October 1999 Travel Board Hearing is cumulative of the 
veteran's prior contentions pertaining to aggravation of her 
hypoglycemia during active duty. 


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, wherein service 
connection for a left hip disability was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2. The evidence received subsequent to the March 1995 rating 
decision does not serve to reopen the veteran's claim for 
service connection for a left hip disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The September 1995 rating decision, wherein service 
connection for hypoglycemia was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

4. The evidence received subsequent to the September 1995 
rating decision does not serve to reopen the veteran's claim 
for service connection for hypoglycemia.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).


I.  Left Hip Disability

Service connection for a left hip disability was denied by 
the RO by means of a March 1995 rating decision, as the 
evidence showed the veteran's injury to the left leg and hip 
was acute and resolved with no residual disability found on 
VA examination. At that time, the RO considered the evidence 
of record, which included service medical records and a VA 
examination report of June 1994.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of March 1995 became final 
in March 1996 (one year after notification).  38 C.F.R. 
§ 3.104 (1999).

Pertinent evidence related to the veteran's claim for service 
connection for a left hip disability submitted subsequent to 
the March 1995 rating action includes a copy of a January 
1991 service medical record indicating that the veteran 
complained of left lower extremity pain after being hit by a 
forklift.  This medical record is not "new" as it is 
duplicative of information contained in the veteran's claims 
folder that was considered when the RO rendered the March 
1995 decision.  Accordingly, this service medical record will 
not serve to reopen the veteran's claim for service 
connection for a left hip disability.

Similarly, a March 1994 Army National Guard Individual Sick 
Slip indicates that the veteran was allowed to rest as needed 
during construction of a hospital due to her left leg pain.  
The information contained in the March 1994 Sick Slip is new 
as it presents information that had not previously been 
associated with the veteran's claims folder.  However, the 
information is not "material" to the issue presented in 
this case.  The information contained in this Sick Slip does 
not bear "directly and substantially upon the specific 
matter under consideration."  The sick slip indicates that 
the veteran has left hip pain; however, the etiology of this 
pain is not addressed.  Materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  As a relationship between 
the veteran's hip pain and service was not addressed in the 
March 1994 Sick Slip, and a clinically ascertainable disorder 
was not identified, the information contained therein is not 
material and will not serve to reopen her claim.  

Information submitted subsequent to the March 1995 rating 
action also includes VA outpatient treatment records showing 
complaints and treatment for left hip pain.  A September 1996 
VA outpatient treatment record indicates that the veteran 
sought a medical profile that would restrict her to walking 
instead of running.  A VA radiology report, taken in 
conjunction with the outpatient treatment record, indicates 
that the veteran's bony pelvis was intact and that both hip 
joints were normal.   Similarly, a November 1997 VA 
outpatient treatment record indicates some tightness of the 
left adductus and iliopsis muscles of the left leg.  
Additionally, a February 1998 outpatient treatment record 
indicates mild tightness of the left iliopsis and hip 
adductors.  The information concerning the existence of a 
left hip disability is new as it presents information that 
was not considered by the RO when the March 1995 rating 
action was rendered.  However, the information is not 
material to the issue at hand.  The information does not 
offer material evidence of the onset of a left hip disability 
during service.  Accordingly, the information contained in 
the post service VA medical evidence will not serve to reopen 
the veteran's claim of service connection for a left hip 
disability. 

The evidence submitted subsequent to the March 1995 rating 
action also includes testimony given at a March 1998 RO 
hearing and an October 1999 Travel Board Hearing before the 
undersigned Board Member sitting at the RO.  During the 
hearings, the veteran expressed her contention that her 
current left hip problems were due to an inservice hip injury 
in which she was struck by a forklift.  The information 
contained in the hearing transcripts is not "new" as it is 
merely cumulative of the veteran's prior contentions that her 
left hip problems are related to her active military service.  
As the information is not new, it will not serve to reopen 
her claim of service connection for a left hip disability.  

Based on the preceding discussion, the Board finds that new 
and material has not been submitted sufficient to reopen the 
veteran's claim for service connection for a left hip 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999); see also 38 U.S.C.A. § 7104(b) (West 1991).

II.  Hypoglycemia

Service connection for hypoglycemia was denied by the RO by 
means of a September 1995 rating decision as the evidence 
showed that this condition existed prior to service and was 
not shown to have been aggravated by active service.  At that 
time, the RO considered the evidence of record, which 
included service medical records, post service VA outpatient 
treatment records, and private medical records from August 
1989 to September 1990 from the Family Clinic.  The record 
does not show that a notice of disagreement was filed or that 
an appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of September 1995 
became final in September 1996 (one year after notification).  
38 C.F.R. § 3.104 (1999).

The pertinent evidence related to the veteran's claim for 
service connection for hypoglycemia submitted subsequent to 
the September 1995 rating action includes post service VA 
medical records from June 1994 to February 1998 indicating 
treatment for anemia and hypoglycemia.  This information is 
not "new" as it is a cumulation of the veteran's treatment 
for hypoglycemia.  As the information is not new, it cannot 
serve to reopen the veteran's previously disallowed claim of 
entitlement to service connection for hypoglycemia.  

The evidence submitted subsequent to the September 1995 
rating action also includes testimony given during a March 
1998 RO hearing and an October 1999 Travel Board Hearing.  
During the hearings, the veteran expressed her contention 
that her hypoglycemia was aggravated by her military service.  
The information contained in the hearing transcripts is not 
"new" as it is merely cumulative of the veteran's prior 
contentions that her preexisting hypoglycemia was aggravated 
by her active military service.  As the information is not 
new, it will not serve to reopen her claim of service 
connection for a hypoglycemia.  

Based on the preceding discussion, the Board finds that new 
and material has not been submitted sufficient to reopen the 
veteran's claim for service connection for hypoglycemia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); see 
also 38 U.S.C.A. § 7104(b) (West 1991).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a left hip disability.  New 
and material evidence has not been submitted to reopen a 
claim for service connection for hypoglycemia. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

